DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed 09/01/2021 has been entered. Claims 1-13 remain pending.

Response to Arguments
Applicant’s arguments, see remarks filed 09/01/2021, particularly regarding the rejection of the claims under 35 U.S.C. 103 in view of Wong (US 2012/0307800), modified by Di Girolamo (US 2021/0076455) have been fully considered but are not persuasive. Applicant argues that paragraph 29 of Wong only discloses a packet data network gateway, which provides connectivity to the user terminal, receiving the notification message, where the network replicates the uplink/downlink data, and thus fails to disclose “the first notification message instructing the terminal to send service data to a first server and the second server” as required by Claim 1. Applicant further argues that Di Girolamo fails to cure the deficiencies of Wong, and that Di Girolamo is cited for features unrelated to the emphasized limitations.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Di Girolamo was not cited only for features unrelated to the emphasized limitations. The office action at page 4 acknowledges that Wong fails to teach sending the first notification message to a terminal, and relies upon the teachings of Di Girolamo, wherein the terminal is notified that it must send data to an alternate server ([00185]), combined with Wong, to disclose the emphasized limitations. Applicant has provided no argument or reasoning as to why the proposed combination would fail to render the emphasized limitations obvious. For these reasons the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 2012/0307800), in view of Di Girolamo et al (US 2021/0076455).
Regarding Claim 1, Wong teaches a communications system (Fig. 2), comprising: a control function entity ([0029], Fig. 2, MME 120 in conjunction with MSC 140), configured to determine a second server ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure, and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates, at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130); and 
send a first notification message, the first notification message comprises an address of the second server ([0029], Fig. 2, at 230, MSC 140 indicates to MME 120 the MGW 150 address to which those UL/DL RTP streams 180 are to be sent), and 

the second server, configured to receive the service data from the terminal ([0030], Fig. 2, DL RTP stream to CS traffic can be through-connected at step 2, this may allow the UE 100 to receive DL CS traffic immediately after switchover to 2/3G access); 
send a second notification message to the control function entity based on a reception status of the service data ([0030], Fig. 2, UL CS traffic to RTP stream cut over is done when a handover complete indication 270 is received from 2/3G base station subsystem/radio network controller (BSS/RNC), in response to the handover complete indication 270, the UL/DL path is connected 275); 
send data processing indication information based on the second notification message, the data processing indication information instructs to release a connection to the first server; and send downlink data to the terminal ([0031], Fig. 2, procedures, at 280, to release the RTP to CS transcoding resource and conferencing resources in MGW 150, release is triggered when 200 OK message 285 is received by the SRVCC MSC 140, at 290, a new media path between remote end 165 and MGW 150 is formed).
Wong fails to teach sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data to the first server and the second server; and sending data processing indication information to the terminal, the data processing indication information instructs the terminal to release a connection to the first server.
In the same field of endeavor, Di Girolamo teaches sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data ([00185], Fig. 14, in Step 6 the SCS/AS selects an alternate server, negotiates the relocation with the alternate server, and informs the UE that it is to use the alternate 
sending data processing indication information to the terminal, the data processing indication information instructs the terminal to release a connection to the first server ([0188], Fig. 14, message may be sent to the UE indicating the new CNTP and describing or identifying the session that is changing in Step 11, here it is assumed that the core network advises the UE to start a new PDU session to the new CNTP, in Step 12, upon reception of this message, the UE will follow the procedure for SSC Mode 3, the UE may start a new PDU session to the new CNTP [0089], Fig. 12,  in SSC mode 3, the network allows the UE to establish an additional PDU session to the same data network (DN) before the previous PDU session is eventually terminated, when the UE requests the additional PDU session, the network selects a target CNTP suitable for the UE's new point of attachment to the network, while both PDU sessions are active, the UE either actively rebinds applications from the previous to the new PDU session, or alternatively, the UE waits for flows bound to the previous PDU connection to end).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing session by transmission of replicated uplink and downlink data to the target server, as taught in Wong, to further include instructing the terminal device to use an alternate server and ultimately terminate the session with the originating server, as taught in Di Girolamo, in order to dynamically select the most efficient communication path while minimizing negative impacts on data loss and delay due to connection changes. (See Di Girolamo [0003-0006])
Regarding Claim 2, Wong, as modified by Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Wong, further teaches wherein the control function entity is further configured to: receive a trigger message from the first server, the ~trigger message), and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates (~determines server), at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130).
Regarding Claim 3, Wong, as modified by Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Wong, further teaches the control function entity is further configured to determine the second server based on at least one of: location information of the terminal, information about a gateway to which the terminal belongs, network information ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure, and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates, at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130), or server load information.
Regarding Claim 4, Wong, as modified by Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Di Girolamo, further teaches wherein the second server is further configured to determine an amount of uplink data on the second server that comes from the terminal has satisfied a predefined condition ([0190-0192], Table 2, US may have multiple application flows destined to different SCSs/Ass within the data network, the core network needs information on each of the application flows in order to evaluate if the CNTP should be changed, Table 2 shows the information as including data volume (~value of data volume requiring change indicates some form of predefined condition being met), [0178], third party server (SCS or AS) may decide to evaluate if a better alternate server is available, this may be a result of some trigger condition, the trigger condition may include but is not limited to load on the current server, availability of a new alternate server, and a policy (e.g., based on time of day)).
Regarding Claim 5, Wong teaches a server switching method (Fig. 2), the method comprising: determining, by a control function entity, a second server ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure, and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates, at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130);
sending, by the control function entity, a first notification message, wherein the first notification message comprises an address of the second server ([0029], Fig. 2, at 230, MSC 140 indicates to MME 120 the MGW 150 address to which those UL/DL RTP streams 180 are to be sent), and 

the first notification message instructs to send service data to a first server and the second server ([0029], Fig. 2, at 240, MME 120 instructs PDN-GW 130 to replicate UL/DL RTP to MGW 150, at 260, PDN-GW 130 sends UL and DL streams 181, 182 to MGW 150);
receiving, by the second server, service data from the terminal ([0030], Fig. 2, DL RTP stream to CS traffic can be through-connected at step 2, this may allow the UE 100 to receive DL CS traffic immediately after switchover to 2/3G access); and
sending, by the second server, data processing indication information based on a reception status of the service data, wherein the data processing indication information instructs to release a connection to the first server ([0030], Fig. 2, UL CS traffic to RTP stream cut over is done when a 
Wong fails to teach sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data to the first server and the second server; and sending data processing indication information to the terminal, the data processing indication information instructs the terminal to release a connection to the first server.
In the same field of endeavor, Di Girolamo teaches sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data ([00185], Fig. 14, in Step 6 the SCS/AS selects an alternate server, negotiates the relocation with the alternate server, and informs the UE that it is to use the alternate server) to the first server and the second server ([0089], Fig. 12,  in SSC mode 3, the network allows the UE to establish an additional PDU session to the same data network (DN) before the previous PDU session is eventually terminated); and 
sending data processing indication information to the terminal, the data processing indication information instructs the terminal to release a connection to the first server ([0188], Fig. 14, message may be sent to the UE indicating the new CNTP and describing or identifying the session that is changing in Step 11, here it is assumed that the core network advises the UE to start a new PDU session to the new CNTP, in Step 12, upon reception of this message, the UE will follow the procedure for SSC Mode 3, the UE may start a new PDU session to the new CNTP [0089], Fig. 12,  in SSC mode 3, the network allows the UE to establish an additional PDU session to the same data network (DN) before the previous PDU 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing session by transmission of replicated uplink and downlink data to the target server, as taught in Wong, to further include instructing the terminal device to use an alternate server and ultimately terminate the session with the originating server, as taught in Di Girolamo, in order to dynamically select the most efficient communication path while minimizing negative impacts on data loss and delay due to connection changes. (See Di Girolamo [0003-0006])
Regarding Claim 6, Wong, as modified by Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Wong, further teaches receiving, by the control function entity, a trigger message from the first server, the trigger message instructs the control function entity to perform server switching for the terminal; and determine the second server based on the trigger message ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure (~trigger message), and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates (~determines server), at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130).
Regarding Claim 7, Wong, as modified by Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Wong, further teaches determining, by the second server, based on at least one of: location information of the terminal, 
Regarding Claim 8, Wong, as modified by Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Di Girolamo, further teaches determining, by the second server, an amount of uplink data on the second server that comes from the terminal has satisfied a predefined condition ([0190-0192], Table 2, US may have multiple application flows destined to different SCSs/Ass within the data network, the core network needs information on each of the application flows in order to evaluate if the CNTP should be changed, Table 2 shows the information as including data volume (~value of data volume requiring change indicates some form of predefined condition being met), [0178], third party server (SCS or AS) may decide to evaluate if a better alternate server is available, this may be a result of some trigger condition, the trigger condition may include but is not limited to load on the current server, availability of a new alternate server, and a policy (e.g., based on time of day)).
Regarding Claim 9, Wong teaches a control function entity ([0029], Fig. 2, MME 120 in conjunction with MSC 140), comprising: at least one processor, and a memory storing computer-executable instructions, which when executed by the at least one processor ([0038]), cause the control function entity to: determine a second server ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure, and also provides the IMS codec information as well as source IP address/port number and destination IP address/port 
send a first notification message, wherein the first notification message comprises an address of the second server ([0029], Fig. 2, at 230, MSC 140 indicates to MME 120 the MGW 150 address to which those UL/DL RTP streams 180 are to be sent), and 
the first notification message instructs to send service data to a first server and the second server ([0029], Fig. 2, at 240, MME 120 instructs PDN-GW 130 to replicate UL/DL RTP to MGW 150, at 260, PDN-GW 130 sends UL and DL streams 181, 182 to MGW 150); and
send, by the control function entity, data processing indication information, wherein the data processing indication information instructs to release a connection to the first server ([0031], Fig. 2, procedures, at 280, to release the RTP to CS transcoding resource and conferencing resources in MGW 150, release is triggered when 200 OK message 285 is received by the SRVCC MSC 140, at 290, a new media path between remote end 165 and MGW 150 is formed).
Wong fails to teach sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data to the first server and the second server; and sending data processing indication information to the terminal, the data processing indication information instructs the terminal to release a connection to the first server.
In the same field of endeavor, Di Girolamo teaches sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data ([00185], Fig. 14, in Step 6 the SCS/AS selects an alternate server, negotiates the relocation with the alternate server, and informs the UE that it is to use the alternate server) to the first server and the second server ([0089], Fig. 12,  in SSC mode 3, the network allows the 
sending data processing indication information to the terminal, the data processing indication information instructs the terminal to release a connection to the first server ([0188], Fig. 14, message may be sent to the UE indicating the new CNTP and describing or identifying the session that is changing in Step 11, here it is assumed that the core network advises the UE to start a new PDU session to the new CNTP, in Step 12, upon reception of this message, the UE will follow the procedure for SSC Mode 3, the UE may start a new PDU session to the new CNTP [0089], Fig. 12,  in SSC mode 3, the network allows the UE to establish an additional PDU session to the same data network (DN) before the previous PDU session is eventually terminated, when the UE requests the additional PDU session, the network selects a target CNTP suitable for the UE's new point of attachment to the network, while both PDU sessions are active, the UE either actively rebinds applications from the previous to the new PDU session, or alternatively, the UE waits for flows bound to the previous PDU connection to end).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing session by transmission of replicated uplink and downlink data to the target server, as taught in Wong, to further include instructing the terminal device to use an alternate server and ultimately terminate the session with the originating server, as taught in Di Girolamo, in order to dynamically select the most efficient communication path while minimizing negative impacts on data loss and delay due to connection changes. (See Di Girolamo [0003-0006])
Regarding Claim 10, Wong, as modified by Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Wong, further teaches wherein the sending, by the control function entity, data processing indication information to the terminal comprises: sending, by the control function entity, the data processing indication information to the 
Regarding Claim 11, Wong, as modified by Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Di Girolamo, further teaches wherein the computer-executable instructions instruct the control function entity to: send the data processing indication information to the terminal according to a locally configured or preconfigured policy ([0178], third party server (SCS or AS) may decide to evaluate if a better alternate server is available, this may be a result of some trigger condition, the trigger condition may include but is not limited to load on the current server, availability of a new alternate server, and a policy (e.g., based on time of day) (~release from one server for alternate service based on preconfigured policy)).
Regarding Claim 12, Wong, as modified by Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Wong, further teaches wherein the computer-executable instructions instruct the control function entity to: receive a trigger message from the first server, wherein the trigger message instructs to perform server switching for the terminal; and determine the second server based on the trigger message ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure (~trigger message), and also provides the IMS codec information as well as source IP address/port ~determines server), at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130).
Regarding Claim 13, Wong, as modified by Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Wong, further teaches wherein the computer-executable instructions instruct the control function entity to: determine the second server based on at least one of: location information of the terminal, information about a gateway to which the terminal belongs, network information ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure, and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates, at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130), or server load information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641